Name: Council Regulation (EC) No 2765/98 of 17 December 1998 fixing, for the 1999 fishing year, the guide prices for the fishery products listed in Annex I(A), (D) and (E) of Regulation (EEC) No 3759/92
 Type: Regulation
 Subject Matter: marketing;  fisheries;  consumption;  prices
 Date Published: nan

 EN Official Journal of the European Communities 22. 12. 98L 346/8 COUNCIL REGULATION (EC) No 2765/98 of 17 December 1998 fixing, for the 1999 fishing year, the guide prices for the fishery products listed in Annex I(A), (D) and (E) of Regulation (EEC) No 3759/92 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), and in particular Article 9(3) thereof, Having regard to the proposal from the Commission, Whereas Article 9(1) of Regulation (EEC) No 3759/92 provides for a guide price to be fixed annually for each of the products or groups of products listed in Annex I(A), (D) and (E) to that Regulation; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 9(2) of that Regulation, these prices should be increased, maintained or decreased according to the species for the 1999 fishing year, HAS ADOPTED THIS REGULATION: Article 1 The guide prices for the fishing year from 1 January to 31 December 1999 for the products listed in Annex I(A), (D) and (E) to Regulation (EEC) No 3759/92 and the commercial categories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1998. For the Council The President W. MOLTERER (1) OJ L 388, 31. 12. 1992, p. 1. Regulation as amended by Regulation (EEC) No 3318/94 (OJ L 350, 31. 12. 1994, p. 15). EN Official Journal of the European Communities22. 12. 98 L 346/9 Commercial specifications (1) Species Freshness category Size Presentation Guide price (euro/tonne) ANNEX 1. Herrings of the species Clupea harengus Extra, A 1 Whole fish 270 2. Sardines of the species Sardina pilchardus Extra 3 Whole fish 531 Whole fish3. Picked dogfish (Squalus acanthias) Extra, A 2 Gutted fish with head 1 047 Whole fish4. Catshanks (Scyliorhinus spp.) Extra, A 1 Gutted fish with head 806 5. Redfish (Sebastes spp.) A 2 Whole fish 1 143 6. Cod of the species Gadus morhua A or 2 Gutted fish with head 1 506 A 3 Gutted fish with head 7. Coalfish (Pollachius virens) A or 2 Gutted fish with head 770 A 3 Gutted fish with head 8. Haddock (Melanogrammus aeglefinus) A or 2 Gutted fish with head 1 026 A 3 Gutted fish with head 9. Whiting (Merlangius merlangus) A or 2 Gutted fish with head 893 A 3 Gutted fish with head 10. Ling (Molva spp.) Extra, A 1, 2 Gutted fish with head 1 150 11. Mackerel of the species Scomber scombrus Extra or 1 Whole fish 294 A 2 Whole fish 12. Mackerel of the species Scomber japonicus Extra or 1 Whole fish 301 A 2 Whole fish 13. Anchovies (Engraulis spp.) Extra 2 Whole fish 1 191 14. Plaice (Pleuronectes platessa) A or 2 Gutted fish with head 1. 1. 1999 to 30. 4. 1999: 1 042 A 3 Gutted fish with head 1. 5. 1999 to 31. 12. 1999: 1 434 15. Hake of the species Merluccius merluccius A 1 Gutted fish with head 3 659 16. Megrim (Lepidorhombus spp.) Extra, A 1, 2 Whole fish, gutted fish with head 2 335 17. Rays bream (Brama spp.) Extra, A 1 Whole fish 1 800 18. Monkfish (Lophius spp.) Extra, A 2, 3 Whole, or gutted with head 2 717 Extra, A 2, 3 Without head 5 613 EN Official Journal of the European Communities 22. 12. 98L 346/10 Commercial specifications (1) Species Freshness category Size Presentation Guide price (euro/tonne) 19. Shrimps of the species Crangon crangon A 1 Simply boiled in water 2 358 20. Edible crab (Cancer pagurus)  1 Whole 1 749 21. Norway lobster (Nephrops norve- E, A 1, 2 Whole 5 232 gicus) E, A 2 Tails 4 345 22. Dab (Limanda limanda) Extra, A 1 Gutted fish with head 932 23. Flounder (Platichthys flesus) Extra, A 1 Gutted fish with head 558 24. Albacore or longfinned tuna (Thunnus alalunga) Extra, A 1 Whole fish 2 145 1 Gutted fish with head 2 452 25. Cuttlefish (Sepia officinalis and Rossia macrosoma) Extra, A 1, 2 Whole 1 605 26. Sole (Solea spp.) Extra, A 2, 3 Gutted fish with head 6 453 27. Deep-water prawns (Pandalus Borealis) A 1 Simply boiled in water 6 387 A 1 Fresh or chilled 1 673 (1) The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3759/92.